                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                         ORDER RE: MICRON'S OMNIBUS
                                                                                           ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                        UNDER SEAL PORTIONS OF
                                                                                           MICRON'S DAUBERT MOTIONS,
                                  10     MICRON TECHNOLOGY, INC.,                          MOTION TO STRIKE AND EXHIBITS
                                  11                    Defendants.                        Re: Dkt. Nos. 442-443

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On April 22, 2019, Micron filed two Daubert motions, a motion to strike, and motions in

                                  15   limine #1-5, as well as consolidated exhibits to those motions. Dkt. Nos. 442-449, 451-452. Micron

                                  16   also filed an omnibus administrative motion to file under seal portions of the Daubert motions and

                                  17   the motion to strike, as well as the exhibits. Dkt. Nos. 442-443. MLC filed a declaration in support

                                  18   of the omnibus administrative motion. Dkt. No. 469.

                                  19          The Court has reviewed the materials provided and finds the following:

                                  20          1. Although the filed exhibits (and the chambers copies provided to the Court) start with

                                  21              Exhibit 1 and end with Exhibit 30, the filings do not include the following exhibits: 4,

                                  22              8-9, and 25-28. Micron is directed to file these documents and to provide the Court with

                                  23              chambers copies no later than May 10, 2019.

                                  24          2. Micron seeks to file Exhibits 13-19 entirely under seal. With the exception of two words

                                  25              in Exhibit 15 (the identity of the licensees in the first paragraph), these letters do not

                                  26              discuss confidential technical information about Micron’s products, nor do they appear

                                  27              to contain any confidential or sensitive business information of any party or non-party.

                                  28              Indeed, at least one of the documents references a press release and includes information
                                   1             from that press release. Accordingly, Micron’s motion to file Exhibits 13-14 and 16-19

                                   2             under seal is DENIED and these exhibits shall be filed in the public record. Micron may

                                   3             file a redacted version of Exhibit 15 that redacts the names of the licensees.

                                   4         3. Micron seeks to file Exhibit 22 entirely under seal. Exhibit 22 is an excerpt of Micron’s

                                   5             supplemental responses to MLC’s fifth set of interrogatories. The only part of this

                                   6             document that appears to contain sensitive business information is found at page 8, lines

                                   7             1-15. The Court GRANTS Micron leave to file page 8, lines 1-15 of Exhibit 22 under

                                   8             seal; the remainder of that document shall be filed in the public record.

                                   9         4. The Court GRANTS Micron’s administrative motion to file under seal excerpts of the

                                  10             Daubert motions and the motion to strike, as well as the highlighted portions (or the

                                  11             entirety, as requested) of Exhibits 1-3, 5-7, 11-12, 20-21, 23-24, and 29-30.

                                  12
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14

                                  15   Dated: May 7, 2019                          ______________________________________
                                                                                     SUSAN ILLSTON
                                  16                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
